



EXHIBIT 10.3




MASTERCARD INCORPORATED
                                                
2006 NON-EMPLOYEE DIRECTOR EQUITY COMPENSATION PLAN
Amended and Restated Effective as of June 26, 2018


1

--------------------------------------------------------------------------------





ARTICLE I
ESTABLISHMENT AND PURPOSE
1.1Establishment.
The Mastercard Incorporated 2006 Non-Employee Director Equity Compensation Plan
(“Plan”) is hereby established by Mastercard Incorporated (the “Company”),
effective on adoption by the Company’s Board of Directors, subject to approval
by the shareholders of the Company.
1.2Purposes.
The purpose of the Plan is to enable the Company to attract and retain
outstanding individuals to serve as non-employee directors of the Company and to
further align the interests of non-employee directors with the interests of the
Company's shareholders.
ARTICLE II
DEFINITIONS
“Alternative Award” means an Award other than a Deferred Stock Unit Award.
“Award” means a Deferred Stock Unit Award or an Alternative Award pursuant to
Article VI.
“Board” or “Board of Directors” means the Board of Directors of the Company.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor, along with related rules, regulations and interpretations.
“Committee” means the Human Resources and Compensation Committee of the Board of
Directors of the Company.
“Common Stock” means shares of the Company’s Class A or Class B Common Stock,
$0.0001 par value (as such par value may be amended from time to time), whether
presently or hereafter issued, and any other stock or security resulting from
adjustment thereof as described hereinafter, or the Common Stock of any
successor to the Company which is designated for the purpose of the Plan.
“Company” means Mastercard Incorporated.
“Director” means a member of the Board of Directors of the Company.
“Participant” means a Director who has an outstanding Award under the Plan.
“Plan” means the Mastercard Incorporated 2006 Non-Employee Director Equity
Compensation Plan.
“Settlement Time Election” means the election by a Director under Section 6.2(b)
to defer the time of settlement of a Deferred Stock Unit Award.
“Subsequent Deferral Election” means the election by a Director under Section
6.2(c) to further defer the time of settlement of a Deferred Stock Unit Award.
“Termination from Service” means a separation from service in connection with
this Plan pursuant to the definition of separation from service in Code section
409A(a)(2)(A)(i).
ARTICLE III
ADMINISTRATION
The Plan shall be administered by the Committee. A majority of the Committee
shall constitute a quorum at any meeting. The Plan shall be construed,
interpreted, and administered by the Committee, which shall have the


2

--------------------------------------------------------------------------------





authority to determine the nature, amount and other terms of Awards, subject to
(i) ratification of the material terms of the Awards by the Board of Directors,
and (ii) the other constraints set forth in this Plan. The Committee’s action,
constructions, and interpretations thereunder, as ratified by the Board, where
required, shall be binding and conclusive on all persons for all purposes. The
Committee may delegate its responsibilities and duties under the Plan. Neither
the members of the Committee nor any delegee shall be liable to any person for
any action taken or any omission in connection with the interpretation and
administration of this Plan except for acts or omissions not in good faith or
which involve intentional misconduct or a knowing violation of law.
ARTICLE IV
SHARES SUBJECT TO THE PLAN
4.1Number of Shares.
The total number of newly issued shares of Common Stock reserved and available
for distribution pursuant to Awards under the Plan shall be 1,000,000 shares of
Class A Common Stock, subject to adjustment as provided in Section 4.2. Such
shares may consist, in whole or part, of authorized and unissued shares or
treasury shares. Shares subject to an Award that is forfeited, terminates,
expires, or lapses without the issuance of shares, including by cash settlement,
and shares that are received, retained, or not issued in connection with the
settlement or exercise of an Award, including by reason of the satisfaction of
any tax liability or tax withholding obligation, shall be available for
distribution pursuant to further Awards.
4.2Adjustment.
In the event of any Company share dividend, share split, combination or exchange
of shares, recapitalization or other change in the capital structure of the
Company, corporate separation or division of the Company (including, but not
limited to, a split-up, spin-off, split-off or distribution to Company
stockholders other than a normal cash dividend), reorganization, rights
offering, a partial or complete liquidation, or any other corporate transaction,
Company securities offering or event involving the Company and having an effect
similar to any of the foregoing, then the Committee shall make appropriate
adjustments or substitutions as described below in this Section 4.2. The
adjustments or substitutions may relate to the number of shares of Common Stock
available for Awards under the Plan, the number of shares of Common Stock
covered by outstanding Awards, and any other characteristics or terms of the
Awards as the Committee may deem necessary or appropriate to reflect equitably
the effects of such changes to the Participants. Notwithstanding the foregoing,
any fractional shares resulting from such adjustment shall be eliminated by
rounding to the next lower whole number of shares with appropriate payment for
such fractional share.
Any adjustments or substitutions made pursuant to this Section 4.2 shall be made
in compliance with the requirements of Section 409A, where applicable.
ARTICLE V
ELIGIBILITY
Each Director who is not a current employee of the Company or any of its
subsidiaries shall be eligible to receive an Award in accordance with
Article VI.
ARTICLE VI
AWARDS
6.1Standard Deferred Stock Unit Award.
Unless the Committee chooses to grant an Alternative Award under Section 6.3,
the Committee shall, on the date of the Company’s Annual Meeting of Shareholders
in each year for so long as the Plan remains in effect, award to each
non-employee Director who is elected as a director at such meeting, or whose
term of office shall continue after the date of such meeting, such number of
Deferred Stock Units as it shall determine in its discretion; provided, however,
that each non-employee Director other than the Chairman shall receive the same
number of Deferred Stock Units at the Annual Meeting of Shareholders. The
Committee may award to any non-employee Director who joins the Board at a time
other than the Annual Meeting of shareholders a number of Deferred Stock Units
to correspond to the portion of the period from Annual Meeting to Annual Meeting
that the non-employee Director serves on the Board.


3

--------------------------------------------------------------------------------





6.2Terms and Settlement of Standard Deferred Stock Unit Award.
(a)    Unless otherwise determined by the Committee in the Award document, and
absent an election by the Director under this Section 6.2, a Deferred Stock Unit
Award shall be settled in Common Stock upon the fourth anniversary of the date
of grant of the Deferred Stock Unit Award; provided, however, that, if a
Director has a Termination from Service before the fourth anniversary of the
date of grant, the Deferred Stock Unit Award shall be settled within 60 days of
the Director’s Termination from Service.
(b)    A Director may elect, at a time and in a form prescribed by the Company,
to defer settlement of the Deferred Stock Unit Award until a specified
anniversary of the date of grant later than the fourth anniversary or until the
Director’s Termination from Service after the fourth anniversary of the date of
grant (a “Settlement Time Election”). Notwithstanding any such Settlement Time
Election, in the event of the Director’s Termination from Service, the Deferred
Stock Unit Award shall be settled within 60 days of the Director’s Termination
from Service. In order to be effective, any such Settlement Time Election must
be made no later than December 31 of the year prior to the Annual Meeting of
Shareholders on which the Award is made. Once the December 31 deadline for
electing has passed, a Settlement Time Election is irrevocable and may not be
changed, except as otherwise provided in Section 6.2(c).
(c)    If a Director’s Deferred Stock Unit Award is scheduled to be settled on a
specified anniversary of its date of grant under Section 6.2(a) or Section
6.2(b), the Director may make an election to change the time of settlement of
the applicable Deferred Stock Unit Award under rules prescribed by the Company
(a “Subsequent Deferral Election”). Any such Subsequent Deferral Election may
change the time of settlement of the Deferred Stock Unit Award only to a
subsequent anniversary of the date of grant of the Deferred Stock Unit Award,
that is not less than five years after the originally scheduled settlement date.
No such Subsequent Deferral Election will be effective with respect to any of
the Director’s Deferred Stock Unit Awards until twelve months following the date
of the Subsequent Deferral Election. The Subsequent Deferral Election must be
made no less than twelve months prior to the anniversary of the date of grant of
the Deferred Stock Unit Award on which the Award is scheduled to be settled.
Notwithstanding any such Subsequent Deferral Election, in the event of the
Director’s Termination from Service, all Deferred Stock Unit Awards shall be
settled within 60 days of the Director’s Termination from Service.
(d)    In the event a Director is a specified employee for purposes of Code
section 409A(a)(2)(B)(i) at the time of his or her Termination from Service, any
payment required to be made on Termination from Service shall be made on the
first day of the seventh month following Termination from Service.
6.3Alternative Award.
In lieu of all or part of the standard Deferred Stock Unit Award set forth in
Sections 6.1 and 6.2, the Committee is authorized to grant an alternative form
of Award, as long as such form of Award is provided for in the Company’s 2006
Long Term Incentive Plan, or a successor plan that has been approved by the
shareholders of the Company. The Committee is authorized to mandate the form of
Award for a grant, or to make the choice as to form of Award in whole or part
elective on the part of the Director, and is authorized to limit such elections
in any manner it chooses. Any such elections shall be made in a manner compliant
with Code section 409A(a)(4), where applicable.
6.4Dividend Equivalents.
The Committee shall have the authority to specify in the Deferred Stock Unit
Award or Alternative Award document whether or not the Directors shall be
entitled to receive current or deferred payments corresponding to the dividends
payable on the Common Stock underlying the Award.
6.5Beneficiary.
The Participant’s Beneficiary to receive any Award held by the Participant at
the time of the Participant’s death or to be assigned any Award outstanding at
the time of the Participant’s death shall be the person designated to receive
benefits on account of the Participant’s death on a form provided by the
Committee. If a no Beneficiary has been named, any Award held by the Participant
at the time of death shall be transferred as provided in his or her will or by
the laws of descent and distribution.


4

--------------------------------------------------------------------------------





ARTICLE VIII
MISCELLANEOUS
7.1Unfunded Status of Plan.
It is intended that the Plan be an “unfunded” plan. The Committee may authorize
the creation of trusts or other arrangements to meet the obligations created
under the Plan to deliver Common Stock; provided that the existence of such
trusts or other arrangements shall not cause the Plan to be funded.
7.2Income Reporting and Tax Withholding.
Awards hereunder shall be subject to all applicable information reporting and
tax withholding required by law.
7.3Nontransferability.
No Award or Common Stock subject to an Award shall be assignable or transferable
other than (i) by will, by the laws of descent and distribution, or pursuant to
a beneficiary designation, (ii) pursuant to a qualified domestic relations
order, or (iii) as expressly permitted by the Committee, pursuant to a transfer
to the Participant’s family member.
7.4Controlling Law.
The Plan and all Awards made and actions taken thereunder shall be governed by
and construed in accordance with the laws of New York (without regard to its
choice of law provisions).
7.5Severability.
If any provision of this Plan shall for any reason be held to be invalid or
unenforceable, such invalidity or unenforceability shall not effect any other
provision hereby, and this Plan shall be construed as if such invalid or
unenforceable provision were omitted.
7.6Successors and Assigns.
This Plan shall inure to the benefit of and be binding upon each successor and
assign of the Company. All obligations imposed upon a Participant, and all
rights granted to the Company hereunder, shall be binding upon the Participant’s
heirs, legal representatives and successors.
7.7Section 409A Savings Clause.
It is the intention of the Company that Awards under this Plan that are
“deferred compensation” subject to Section 409A of the Code shall comply with
Section 409A of the Code, and the Plan and the terms and conditions of all
Awards shall be interpreted accordingly.
7.8Term.
No Award shall be granted under the Plan after June 5, 2022.
7.9Gender and Number.
Except where otherwise indicated by the context, any masculine term used herein
also shall include the feminine, the plural shall include the singular, and the
singular shall include the plural.
7.10Headings.
The headings of the Articles and their subparts contained in this Plan are for
the convenience of reading and reference purposes only and shall not affect the
meaning, interpretation or be meant to be of substantive significance of this
Plan.


5

--------------------------------------------------------------------------------





ARTICLE VIII
AMENDMENT OF THE PLAN
The Board of Directors may amend, alter, or discontinue the Plan, but no
amendment, alteration, or discontinuation shall be made which would impair an
outstanding Award under the Plan. Notwithstanding the foregoing, shareholder
approval of an amendment to the Plan shall be required to the extent required by
law or by applicable listing or exchange requirements. Nothing in this Article
VIII shall permit the Board to distribute Awards on discontinuance of the Plan
if such a distribution would result in taxation under Code section 409A.
ARTICLE IX
SHAREHOLDER APPROVAL
The Plan is conditional upon shareholder approval of the Plan and the Plan shall
be null and void if the Plan is not so approved by the Company’s shareholders.


6